Case 1:19-cr-00554-NRB Document 49 Filed 05/18/21 Page 1 of 2

47 PARK STREET 29 BROADWAY

RUHNKE & BARRETI MONTCLAIR, N.J. 07042 SUITE 1412
973-744-1000 NEW YORK, N.Y. 10006

ATTORNEYS AT LAW 973-746-1490 (FAX) 212-608-7949

DAVID A. RUHNKE davidruhnke@ruhnkeandbarrett.com > JEAN D. BARRETT jeanbarrett@ruhnkeandbarrett.com

 

ALL PACKAGES AND CORRESPONDENCE TO MONTCLAIR OFFICE

May 18, 2021

LETTER-MOTION, ON CONSENT,
TO SET NEW DATE FOR STATUS CONFERENCE

 

Filed via ECF LN Dd RL EMENT
Hon. Naomi Reice Buchwald, Senior U.S.D.J. ,
Moynihan United States Courthouse The (s edjmerrned
500 Pearl Street unhl June 7, 20214 at 10! 30am.
New York, N.Y. 10007 pees pret Kiwis Ay elite.

$C. $3161 (HYDA),

Re: United States v. Tsani Russell, 19-cr- ei oe,

Dear Judge Buchwald: Mo) , Dactnned,

This letter-motion is respectfully submitted—with the consent of the United
States—to continue the date of the present status conference (tomorrow, May 19, at
12:00 noon) to a convenient date in approximately 14 days. Without going into
unnecessary detail or privileged discussions, it is the emphatic view of defense counsel
that a face-to-face meeting with Mr. Russell to discuss the status of the case and
whether there will be an agreed-upon disposition is necessary. MCC has recently
resumed attorney visitation and, if this application is granted, one will be scheduled
with Mr. Russell as soon as practicable. Counsel expect to be able to report back to
Your Honor definitively in 14 days.

a

Your Honor’s time and attention to this matter is appreciated.

Respectfully yours,

/s/ David A. Ruhnke

David A. Ruhnke (Ruhnke & Barrett)

Diane Ferrone (Law Offices of Diane Ferrone)
Counsel to Tsani Russell

cc via ECF: Jeffrey Coffman, A.U.S.A.
